PER CURIAM.
Appellant attacks the order revoking his probation. The revocation was based on substantial grounds. However, the order also specifies appellant’s failure to pay the costs of probation supervision as an additional ground for revocation. This was improper because there was no evidence from which the court could find that appellant had the financial ability to pay such costs. Coxon v. State, 365 So.2d 1067 (Fla. 2d DCA 1979).
Accordingly, we strike the latter ground from the order. In all other respects it is affirmed.
GRIMES, C. J., and SCHEB and OTT, JJ., concur.